        CASE 0:20-cr-00168-WMW-ECW Doc. 19 Filed 09/15/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA
                              Case No. 20-CR-168 (WMW/ECW)

United States of America,
                                             MOTION TO SUPPRESS
                      Plaintiff,             EVIDENCE OBTAINED AS A RESULT
                                             OF SEARCH AND SEIZURE
v.

Montez Terriel Lee,

                      Defendant.

       The defendant, Mr. Montez Terriel Lee, by and through his attorney, Andrew S. Garvis,

respectfully moves the Court pursuant to Rule 12, Federal Rules of Criminal Procedure, to

suppress any physical evidence obtained as a result of a search and seizure on the following

grounds: that the stop of defendant’s vehicle was conducted without warrant, without probable

cause and lacking in any exigent circumstances or other exception to the warrant requirement.

       That this motion is based on the indictment, the records and files in the above-entitled

action, and any and all other matters which may be presented prior to or at the time of the

hearing of said motion.

Respectfully submitted,

                                                     KOCH AND GARVIS, LLC


Dated: September 15, 2020                            s/ Andrew S. Garvis
                                                     Andrew S. Garvis, Att’y No. 257989
                                                     3109 Hennepin Avenue South
                                                     Minneapolis, MN 55408
                                                     612-827-8101
                                                     andrew@uptownlawyer.com
                                                     Attorney for Def. Lee
